Case: 1:19-cv-02694-JG Doc #: 60 Filed: 09/03/20 1 of 6. PageID #: 504



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
INTERNATIONAL MEDICAL,                                           :
EDUCATION GROUP, LLC                                             :   Case No. 1:19-cv-2694
                                                                 :
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 12]
LUCAS EVAN FURST,                                                :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Defendant Lucas Furst signed an agreement acknowledging a debt he owed to

Plaintiff International Medical Education Group (International Medical). 1 Furst also signed

a promissory note with a confession of judgment that would allow International Medical to

summarily collect on his debt in any court. 2 International Medical sued Furst to collect on

the debt and an Ohio court granted judgment by confession for International Medical. 3

          After a removal to this Court, 4 Defendant Furst moves to vacate the Ohio court’s

judgment by confession. 5

          For the reasons stated below, the Court GRANTS Furst’s motion to vacate.

     I. Background




          1
            Doc. 12 at 7-8.
          2
            Id.
          3
            Doc. 1-1.
          4
            Doc 1; Doc. 15 (Order Denying Motion to Remand).
          5
            Doc. 12.
Case: 1:19-cv-02694-JG Doc #: 60 Filed: 09/03/20 2 of 6. PageID #: 505
Case No. 1:19-cv-2694
Gwin, J.

         In July 2013, John Nekic and Defendant Lucas Furst partnered to coordinate

medical training opportunities for international students. 6 They created Medical Training

Group, LLC (Medical Training), naming both Nekic and Furst as managing members. 7

         In January 2019, Nekic accused Furst of embezzling Medical Training funds for

Furst’s personal use. 8 On February 19, 2019, Furst met Nekic in Cleveland, Ohio. 9 There,

Furst signed an agreement stating that he had no ownership in Medical Training. 10 In the

agreement, Furst also admitted that he fraudulently transferred $705,735 to companies

under Furst’s control and that Furst used Medical Training’s credit card for $101,909.91 in

personal expenses. 11

         Furst also signed a promissory note stating that he would pay $807,644.91 to

Plaintiff International Medical. 12 The promissory note stated:

         This note evidences an indebtedness of [$807,644.91], being the balance due
         for amounts fraudulently transferred by Debtor [Furst] from Medical Training
         Group, LLC. [International Medical] has agreed to not file suit against Debtor
         [Furst] in exchange for this note. The undersigned acknowledges the adequacy
         and sufficiency of the consideration supporting this note. 13
         Apparently after Furst defaulted on repaying the embezzled funds, and on October

18, 2019, International Medical sued Furst in an Ohio court to enforce the promissory

note. 14 On the same day, the Ohio court entered a cognovit judgment. 15



         6
           Id. at 5.
         7
           Id.
         8
           Id. at 6.
         9
           Id. at 7.
         10
            Id. at 7-8.
         11
            Id.
         12
            Id. at 8.
         13
            Doc. 1-1, PageID 8.
         14
            Id. at PageID 6.
         15
            Id. Under Ohio’s cognovit provisions, a debtor can empower his creditor to create an instrument that the creditor
can thereafter produce in the event of default and obtain judgment against the debtor without hearing or notice. Ohio Rev.
Code § 2323.13.
                                                            -2-
Case: 1:19-cv-02694-JG Doc #: 60 Filed: 09/03/20 3 of 6. PageID #: 506
Case No. 1:19-cv-2694
Gwin, J.

         On November 15, 2019, Defendant Furst removed the case to this Court. 16 On

January 16, 2020, Furst moved to vacate the cognovit judgment. 17 Plaintiff International

Medical opposes. 18

    II. Discussion

         Defendant Furst moves to vacate the cognovit judgment under Federal Rule of Civil

Procedure 60(b)(6). 19 This rule permits a court to “relieve a party . . . from a final

judgment” for “any other reason that justifies relief.” The Sixth Circuit has cautioned that

“Rule 60(b)(6) provides relief ‘only in exceptional and extraordinary circumstances,’ which

are defined as those ‘unusual and extreme situations where principles of equity mandate

relief.’” 20

         Ohio law provides the standard for vacating a cognovit judgment. 21 To vacate such

a motion under Ohio Civil Rule 60(b), “a movant must establish (1) a meritorious defense

or claim to present, in the event that relief from judgment is granted, (2) entitlement to

relief under one of the provisions in [Civil Rule] 60(B)(1) through (5), and (3) compliance

with the rule's time requirements.” 22

         When a party seeks to vacate a cognovit judgment, though, the movant need only

“assert that the motion was timely and that there is a meritorious defense.” 23 The movant


         16
            Doc. 1.
         17
            Doc. 12.
         18
            Doc. 24. Defendant Furst replied. Doc. 26.
         19
            Doc. 12 at 1.
          20
             Exp.-Imp. Bank of U.S. v. Advanced Polymer Scis., Inc., 604 F.3d 242, 247 (6th Cir. 2010) (quoting Jinks v.
AlliedSignal, Inc., 250 F.3d 381, 387 (6th Cir.2001)).
          21
             See Exp.-Imp. Bank, 604 F.3d at 248-49 (applying Ohio law); Huntington Nat. Bank v. Wallace, 2009 WL
2823891 at *4 (N.D. Ohio Aug. 19, 2009) (citing Cohen v. Office Depot, Inc., 184 F.3d 1292, 1297 (11th Cir. 1999)).
          22
             Bank of Am., N.A. v. Kuchta, 21 N.E.3d 1040, 1044 (Ohio 2014) (citing GTE Automatic Elec., Inc. v. ARC
Industries, Inc., 351 N.E.2d 113 (1976)).
          23
             Trustar Funding, L.L.C. v. Harper, 2018 WL 776601, at *2 (Ohio Ct. App. February 8, 2018) (citing Medina
Supply Co., Inc. v. Corrado, 689 N.E.2d 600, 603 (Ohio Ct. App. 1996)).
                                                          -3-
Case: 1:19-cv-02694-JG Doc #: 60 Filed: 09/03/20 4 of 6. PageID #: 507
Case No. 1:19-cv-2694
Gwin, J.

must “allege operative facts with enough specificity to allow the trial court to decide

whether a meritorious defense exists.”24

            The parties do not dispute that Defendant Furst moved for relief within a reasonable

time. Furst moved for relief less than a month after the state court entered the cognovit

judgment. 25

            Thus, the Court considers only whether Furst has a meritorious defense.

            Furst claims he is entitled to relief under Ohio Rule 60(B)(5) based on a duress

defense. 26 He says Nekic’s threat of criminal prosecution placed Furst in duress when he

signed the agreement and promissory note. 27

            “Duress may be a defense to a contractual obligation where the party seeking to

avoid the contract was subjected to improper threats that deprived that person of any

reasonable alternative but to assent to the terms of the person making the threat.” 28

            Ohio courts have acknowledged that the threat of criminal prosecution may support

a duress defense. 29 The Ohio Supreme Court has held that “[a] contract, the consideration

of which, in whole or in part, is the suppression of a criminal prosecution, is without any




            24
                 K One Ltd. P’ship v. Kahn, 2014 WL 2048202, at *3 (Ohio Ct. App. May 15, 2014) (internal quotation marks
omitted).
        25
           The state court entered judgment on October 18, 2019, Doc. 1-1, and Defendant Furst moved to vacate the
judgment on November 15, 2019. Doc. 1-4.
        26
           Doc. 12 at 16-17.
        27
           Id.
        28
           Morana v. Foley, 54 N.E.3d 749, 753 (Ohio Ct. App. 2015) (citing Blodgett v. Blodgett, 551 N.E.2d 1249 (Ohio
1990)).
        29
           See Morana, 54 N.E.3d at 754 (citing Springfield Fire & Marine Ins. Co. v. Hull, 37 N.E.1116 (Ohio 1894)).
                                                              -4-
Case: 1:19-cv-02694-JG Doc #: 60 Filed: 09/03/20 5 of 6. PageID #: 508
Case No. 1:19-cv-2694
Gwin, J.

legal efficacy, either as a cause of action or as a defense to an action not founded on or

arising out of the agreement.” 30

         The Ohio Circuit Court considered the duress defense in Maxwell-Rolf Stone Co. v.

Whigham. 31 There, the plaintiff believed that defendant’s son had embezzled money from

plaintiff’s company. 32 Defendant signed a promissory note agreeing to guarantee

repayment of the money. 33 Plaintiff sued defendant to collect the money. 34 At trial,

defendant claimed that plaintiff had threatened to criminally prosecute defendant’s son.

The Ohio Circuit Court affirmed a verdict for defendant based on this duress defense,

stating “[i]f threats made by officers of the plaintiff to prosecute the son of the defendant

operated to deprive him of his free will power, and, as a result, he signed the agreement,

he is not bound thereby, regardless of whether there was a promise to forbear

prosecution.” 35

         The Restatement (Second) of Contracts, 2d, similarly provides: “(1) A threat is

improper if . . . (b) what is threatened is a criminal prosecution.” 36

         Defendant Furst claims a similar defense here. He alleges that “Nekic stated that he

would have Furst criminally prosecuted in Ohio for embezzlement[] if Furst did not sign

the papers, and [Nekic’s attorney] repeated and confirmed the threat.” 37




         30
            Hull, 37 N.E. at 1116; see also Brown v. Best Products, Inc., 479 N.E.2d 852, 855 (Ohio 1985) (explaining that
such contracts are void because “duress is inherent in the execution of such releases” and because “[t]he decision to pursue
or drop criminal charges is vested in the state”).
         31
            34 Ohio Cir. Dec. 360 (1912).
         32
            Id. at 361.
         33
            Id.
         34
            Id.
         35
            Id. at 361-62.
         36
            Restatement (Second) of Contracts § 176 (1981).
         37
            Doc. 12 at 7.
                                                            -5-
Case: 1:19-cv-02694-JG Doc #: 60 Filed: 09/03/20 6 of 6. PageID #: 509
Case No. 1:19-cv-2694
Gwin, J.

           Defendant Furst presents a meritorious defense. 38 Although the parties may dispute

whether Nekic and his attorney made these statements, Furst has alleged facts that entitle

him to relief under Ohio Rule 60(b) and Federal Rule 60(b).

    III.      Conclusion

           For the foregoing reasons, the Court GRANTS Defendant’s motion to vacate.

                   IT IS SO ORDERED.



Dated: September 3, 2020                                          s/        James S. Gwin
                                                                  JAMES S. GWIN
                                                                  UNITED STATES DISTRICT JUDGE




          38
             Defendant Furst also claims that Nekic’s threat of criminal prosecution was unconscionable and was illegal
coercion. Doc. 12 at 17-19 (citing Ohio Rev. Code 2905.12(A)(5)). Furst further claims Nekic and his attorney
misrepresented the promissory note’s validity to the state court, committing fraud. Id. at 14. The Court finds that Furst has
alleged a duress defense sufficient to vacate the cognovit judgment and does not address these alternative arguments.
                                                            -6-
